--------------------------------------------------------------------------------



EXHIBIT 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (herein called this "Amendment") is
made effective as of February 7, 2007, by and between BEAZER MORTGAGE
CORPORATION, a Delaware corporation ("Borrower"), the banks identified on the
signature pages hereof (individually referred to herein as a "Lender" and
collectively as the "Lenders"), and GUARANTY BANK, a federal savings bank, as
administrative and collateral agent for the Lenders ("Agent"), JPMORGAN CHASE
BANK, N.A., as syndication agent, and U.S. BANK NATIONAL ASSOCIATION, as
documentation agent.
 
W I T N E S S E T H:
 
WHEREAS, Borrower and Lenders have entered into that certain Credit Agreement,
dated as of January 11, 2006, as amended by that certain First Amendment to
Credit Agreement, dated as of December 29, 2006 (collectively, the "Credit
Agreement"), for the purposes and consideration therein expressed; and
 
WHEREAS, Borrower and Lenders desire to amend the Credit Agreement as provided
herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Credit Agreement, in consideration of the
loans which may hereafter be made by Lenders to Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I
 
Definitions and References
 
1.1    Terms Defined in the Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
 
ARTICLE II
 
Amendments to Credit Agreement
 
2.1    Definitions. Section 1.1 of the Credit Agreement is hereby amended by
amending the following defined terms set forth therein as follows:
 
"'Aged Loan' means an Eligible Mortgage Loan which has been included in the
Borrowing Base for more than one hundred twenty (120) days but less than or
equal to one hundred eighty (180) days."
 



--------------------------------------------------------------------------------






 
"'Applicable Sublimit' means, for each Mortgage Loan classification listed
below, the percentage of the total Commitments listed opposite such Mortgage
Loan classification:
 
Wet Loans
  30%*
Prime Loans
100%
Jumbo Loans
  30%
Second Lien/HELOC Loans
  25%
Nonprime-A Loans
  10%}**
Nonprime-B Loans
    5%}**
Alt-A Loans
  75%
Aged Loans
  10%



* provided, however, that in the last five (5) and first five (5) Business Days
of every calendar month, the Applicable Sublimit for Wet Loans shall be fifty
percent (50%) of the total Commitments; and
 
** provided further, however, that the Unit Collateral Value of all Nonprime-A
Loans when added to the Unit Collateral Value of all Nonprime-B Loans shall not
exceed ten percent (10%) of the total Commitments."
 
"'Approved Letter of Credit' means an irrevocable, unconditional standby letter
of credit issued by a domestic commercial bank having capital and surplus in
excess of $100,000,000. The letter of credit must be issued for the account of
Parent to the Agent for the benefit of the Lenders, as additional security and
as an additional source of repayment of the Obligations, in the form of Exhibit
F, and in an amount not less than $3,500,000."
 
"'Commitment' means, as to any Lender, the obligation of such Lender to make
Committed Loans (or purchase participations in Swingline Loans as set forth in
Section 2.1(b)(ii)) to Borrower pursuant to Section 2.1 hereof in an aggregate
amount not to exceed the amount set forth under the heading "Commitment"
opposite such Lender's name on Schedule 1.1 hereof. The original aggregate
amount of all Lenders' Commitments is $100,000,000.00, provided, however, that
notwithstanding the aggregate amount of the Lenders' Commitments, at all times
the aggregate amount advanced by the Lenders hereunder shall not exceed the
lesser of (i) the aggregate amount of the Lenders' Commitments, or (ii) the
Collateral Value of the Borrowing Base."
 
"'Drawdown Termination Date' means the earlier of February 6, 2008, or the day
on which the Notes first become due and payable in full in accordance with the
terms thereof or this Agreement."
 
"'Fee Letter' means the letter agreement dated December 4, 2006 between Borrower
and Agent."
 


2

--------------------------------------------------------------------------------






 
"'Jumbo Loan' means a Single Family Mortgage Loan which (i) is secured by a
first-lien Mortgage, (ii) has an original principal balance of greater than the
current FNMA/FHLMC loan size limit but less than or equal to $1,500,000,
(iii) is a Limited Documentation Mortgage Loan or a Full Documentation Mortgage
Loan, (iv) has a FICO score greater than or equal to 620, and (v) has a LTV less
than or equal to 100%. Additionally, prior to inclusion of any Jumbo Loan with
an original principal balance of greater than $650,000 in the Borrowing Base,
Borrower shall have delivered to Agent a prior approval letter from an Investor
(which letter may be delivered by facsimile or other electronic means)."
 
"'Swingline Amount' means Twenty Million Dollars ($20,000,000.00)."
 
"'Unit Collateral Value' means, on any day, with respect to each Eligible
Mortgage Loan included in the Borrowing Base, the Applicable Advance Rate
Percentage of the least of the following:
 
(a)         the outstanding principal balance of the Mortgage Note constituting
such Mortgage Loan;
 
(ii)         the actual out-of-pocket cost to Borrower of such Mortgage Loan
minus the amount of principal paid under such Mortgage Loan and delivered to
Agent for application to the prepayment of the Loans;
 
(iii)        as applicable, either (a) the amount at which an Investor has
committed to purchase an individual Mortgage Loan pursuant to a Take-Out
Commitment, or (b) the weighted average purchase price (expressed as a
percentage of par) committed to under those Take-Out-Commitments that could
cover such Mortgage Loan multiplied by the unpaid principal balance of such
Mortgage Loan; or
 
(iv)        the Market Value of the Mortgage Note constituting such Mortgage
Loan.
 
provided that if any such Eligible Mortgage Loan included in the Borrowing Base
becomes an Aged Loan, the Unit Collateral Value of such Mortgage Loan as
determined by the above calculation shall be reduced by five percent (5%), and
Borrower shall immediately, on such Eligible Mortgage Loan's one hundred
twenty-first (121st) day in the Borrowing Base, make mandatory repayment
required by Section 2.5; and
 
provided further, that no Eligible Mortgage Loan may be included in the
Borrowing Base for more than one hundred eighty (180) days, such that on the one
hundred eighty-first (181st) day after such Eligible Mortgage Loan is first
included in the Borrowing Base, the Unit Collateral Value of such Mortgage Loan
shall be reduced to zero, and Borrower shall immediately make mandatory
repayment required by Section 2.5. The values described in clauses (i), (ii) and
(iii) above shall be initially determined by Borrower as of the date the
applicable Eligible Mortgage Loan is initially pledged to Agent and shall be
reported by Borrower to Agent in the Borrowing Request."
 


3

--------------------------------------------------------------------------------






 
2.2 Definitions. Subparts (l) and (m) of the definition of "Eligible Mortgage
Loan" located in Section 1.1 of the Credit Agreement are hereby amended in their
entirety to read as follows:
 
"(l)    Such Mortgage Loan has not been included in the Borrowing Base for more
than one hundred twenty (120) days unless such Mortgage Loan is an Aged Loan;
 
(m)    If such Mortgage Loan is included in the Borrowing Base and has been
withdrawn from the possession of the Agent on terms and subject to conditions
set forth in the Security Agreement:
 
(i)          If such Mortgage Loan was withdrawn by Borrower for purposes of
correcting clerical or other non-substantive documentation problems, the
Mortgage Note and other documents relating to such Mortgage Loan are returned to
the Agent within fifteen (15) calendar days from the date of withdrawal; and the
Unit Collateral Value of such Mortgage Loan when added to the Unit Collateral
Value of other Mortgage Loans which have been similarly released to Borrower and
have not been returned does not exceed ten percent (10%) of the aggregate amount
of the Lenders' Commitments;
 
(ii)         If such Mortgage Loan was shipped by the Agent directly to a
permanent investor for purchase or to a custodian for the formation of a pool,
(x) such investor or custodian is in full compliance with the terms of the
bailee letter under which such Mortgage Loan was shipped, and (y) the full
purchase price for such Mortgage Loan has been received by the Agent (or such
Mortgage Loan has been returned to the Agent) within forty-five (45) calendar
days from the date of shipment by the Agent;"
 
2.3    Definitions. Section 1.1 of the Credit Agreement is hereby amended by
deleting therefrom the definition of "Weighted Average Commitment".
 
2.4    Section 2.3. Subpart (b) of Section 2.3 of the Credit Agreement is hereby
amended by deleting the phrase "2:00 p.m." located in the first line thereof and
substituting in lieu thereof the phrase "1:00 p.m."
 
2.5    Section 2.4. Subpart (a) of Section 2.4 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
"(a)    Facility Fee. In consideration of the Lenders' commitment to make the
Loans, Borrower will pay to each Lender a non-refundable facility fee determined
by applying a rate of fifteen basis points (0.15%) per annum to each Lender's
Commitment. This facility fee shall be due and payable on the effective date of
the Second Amendment to this Agreement."
 


4

--------------------------------------------------------------------------------






 
2.6    Section 2.6. Section 2.6 of the Credit Agreement is hereby amended in its
entirety to read as follows:
 
"Payments to Lenders. All payments of interest on the Notes, all payments of
principal, including any principal payment made with proceeds of Mortgage
Collateral, and fees hereunder shall be made directly to Agent without condition
or deduction for any counterclaim, defense, recoupment, setoff, or withholding
or deduction for taxes, for the pro-rata benefit of each Lender, in federal or
other immediately available funds before 1:00 p.m. (Central time) on the
respective dates when due via wire transfer to the Settlement Account. The Agent
shall distribute such payments to the Lenders promptly upon receipt in like
funds as received, and in any event before 3:00 p.m. (Central time) on the day
received. Borrower shall send notice to Agent before 1:00 p.m. (Central time) on
the day any payment of principal or interest is received by Agent which sets
forth the Loans against which such payment is to be applied. Any payment (or any
payment received without a notice regarding application of such payment)
received by Agent after such time will be deemed to have been made on the next
following Business Day. Should any such payment become due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day, and, in the case of a payment of principal or past
due interest, interest shall accrue and be payable thereon for the period of
such extension as provided in the Loan Document under which such payment is due.
Each payment under a Loan Document shall be payable at the place provided
therein and, if no specific place of payment is provided, shall be payable at
the place of payment of the Notes. Prior to the occurrence of an Event of
Default and the exercise of remedies by Agent, when Agent collects or receives
money on account of the Obligations, Agent shall apply all such money so
distributed, as follows:
 
first, to any reimbursements due Agent under Section 5.5 and to any fees due
Agent under the Fee Letter;
 
second, to any reimbursements due Lenders under Section 5.5;
 
third, prior to a Default or Event of Default, to the payment of the Loans then
due, as directed by Borrower;
 
fourth, to the prepayment of principal on the Notes, together with accrued and
unpaid interest on the principal so prepaid; and
 
last, to the payment or prepayment of any other Obligations, and the balance, if
any, after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by law.
 
All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal."
 


5

--------------------------------------------------------------------------------






 
2.7    Section 2.7. Section 2.7 of the Credit Agreement is hereby amended in its
entirety to read as follows:
 
"Notification by the Agent. Promptly after receipt thereof and in any event, not
later than 2:00 p.m. (Central time), the Agent will notify each Lender of the
contents of each Borrowing Request and repayment notice received by it
hereunder. Upon the request of Agent, on the day on which any Committed Loans
are to be made, each Lender shall make available, not later than 3:00 p.m.
(Central time), its pro rata portion of the Loan or Loans in accordance with
such Lender's Commitment in immediately available funds to the Agent at its
address specified on Agent's signature page hereto."
 
2.8    Section 5.1(a). Subpart (v) of Section 5.1(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:
 
"(v)       (a)     Promptly after becoming available, and in any event, within
forty-five (45) days after the end of each calendar month, detail (which may be
included in the Officer's Certificate delivered pursuant to Section 5.1(a)(iv))
on Borrower's repurchase requests by Investors and production statistics;
 
(b)     Promptly upon written request by Agent (which request may be delivered
by facsimile or other electronic means), and in any event, not later than five
(5) Business Days after such request, a report in form and detail reasonably
acceptable to Agent including, without limitation, detail on Borrower's pipeline
position, commitment position, and any other information reasonably requested by
Agent;"
 
2.9    Section 6.16. Section 6.16 of the Credit Agreement is hereby amended in
its entirety to read as follows:
 
"Profitability. As of the end of each Fiscal Quarter, Borrower's Consolidated
Net Income for the twelve month period ending on such date shall be a positive
number equal to or greater than $1.00."
 
2.10          Section 9.10. Section 9.10 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
"Agent's Discretionary Authority. Notwithstanding anything to the contrary, in
connection with the Borrowing Base, the Agent is hereby authorized by the
Lenders to grant temporary waivers of compliance by the Borrower with the
eligibility requirements regarding qualification of any Collateral as an
Eligible Mortgage Loan or with the Borrowing Base sublimits when the Agent deems
it appropriate, in its sole discretion, as to all matters (other than (x) any
requirement that a Mortgage Loan be covered by a Take-Out Commitment, (y) the
requirements contained in subparts (a) through (j) of the definition of
"Eligible Mortgage Loan" or (z) the requirements contained in the definition of
"Single Family"), if the aggregate amount of deviation from strict compliance,
based on the Unit Collateral Value so included in the Borrowing Base and the
amount of excess permitted over the Borrowing Base sublimits does not exceed
$5,000,000.00 at any time (provided, however, that the duration of any such
temporary waiver shall not exceed twenty (20) days with respect to any Wet Loan
unless the Mortgage Note related to such Mortgage has been delivered to the
Agent)."
 


6

--------------------------------------------------------------------------------






 
2.11          Section 11.11. Section 11.11 of the Credit Agreement is hereby
amended by (i) deleting the current heading and substituting in lieu thereof the
phrase "Assignments; Commitment Increases.," and (ii) adding thereto a new
subpart (d) to read as follows:
 
"(d)    Commitment Increases.
 
(i)    Increases to Aggregate Commitment. The Borrower shall have the right to
increase the aggregate Commitment by obtaining additional Commitments, either
from one or more of the existing Lenders and/or one or more other lending
institutions becoming new Lenders, provided that (A) Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
(B) no Default or Event of Default shall have occurred and be continuing and no
change or event which constitutes a Material Adverse Effect shall have occurred
as of the date of such proposed increase, (C) any such new Lender assumes all of
the rights and obligations of a "Lender" hereunder, and (D) the procedure
described in Section 11.11(d)(ii) has been complied with, provided further that
the aggregate Commitments shall not at any time exceed $200,000,000 without the
approval of the Agent and all of the Lenders. No Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.
 
(ii)          Procedure for Increases and Addition of New Lenders. This
Agreement permits certain increases in a Lender's Commitment and the admission
of new Lenders providing new Commitments, none of which require any consents or
approvals from the other Lenders. Any amendment hereto for such an increase or
addition shall be in the form attached hereto as Exhibit H and shall only
require the written signatures of the Agent, the Borrower and the Lender being
added or increasing its Commitment, subject only to the approval of all Lenders
if any such increase would cause the aggregate Commitments to exceed
$200,000,000. In addition, within two (2) Business Days after the effective date
of any increase, the Agent shall, and is hereby authorized and directed to,
revise Schedule 1.1 reflecting such increase and shall distribute such revised
Schedule to each of the Lenders and the Borrower, whereupon such revised
Schedule shall replace the old Schedule and become part of this Agreement. On
the Business Day following any such increase, all outstanding Loans shall be
reallocated among the Lenders (including any newly added Lender(s)) in
accordance with the Lenders' respective revised Commitment Percentages as shown
on the revised Schedule 1.1."
 


7

--------------------------------------------------------------------------------






 
(iii)         Fees Relating to Increases in the Aggregate Commitment.
 

   
(a)    In consideration of an increase in the aggregate Commitment, Borrower
shall pay to each existing Lender increasing its Commitment and/or each new
Lender providing a Commitment a non-refundable facility fee determined by
applying a rate of fifteen basis points (.15%) per annum to (i) for each
existing Lender, the amount each existing Lender has agreed to increase its
Commitment, and (ii) for each New Lender, the amount of each new Lender's
Commitment. The facility fee paid to each existing Lender and/or new Lender
shall be prorated from the effective date of any increase in the aggregate
Commitment to the Drawdown Termination Date and shall be due and payable on the
effective date of such increase.

 

   
(b)    In consideration of an increase in the aggregate Commitment, Borrower
shall pay to Agent, for its own account, an administrative fee determined by
applying the rate set forth in the Fee Letter to the amount of increase in the
aggregate Commitment. The administrative fee paid to Agent shall be prorated
from the effective date of any increase in the aggregate Commitment to the
Drawdown Termination Date and shall be due and payable on the effective date of
such increase."

 
2.12    Schedules. Schedule 1.1 of the Credit Agreement is hereby amended in its
entirety and replaced with Schedule 1.1 attached hereto.
 
2.13    Exhibits. Exhibit C of the Credit Agreement is hereby amended in its
entirety and replaced with Exhibit C attached hereto.
 
2.14    Exhibits. Exhibit G of the Credit Agreement is hereby amended in its
entirety and replaced with Exhibit G attached hereto.
 
2.15    Exhibits. The Credit Agreement is hereby amended by adding thereto a new
"Exhibit H" in the form attached hereto.
 
ARTICLE III
 
Conditions to Effectiveness
 
3.1    Effective Date. This Amendment shall become effective as of the date
first above written when and only when (a) Agent shall have received, at Agent's
office, (A) thirteen (13) original duly executed counterparts of this Amendment
from the Borrower and each Lender, and (B) a certificate of the secretary or
assistant secretary of Borrower setting forth (i) resolutions of its board of
directors authorizing the execution, delivery and performance of this Amendment
and any future amendments, modifications, increases or extensions relating to
any of the Loan Documents, (ii) identifying the officers of Borrower authorized
to sign this Amendment and such other instruments and specimen signatures of
such officers so authorized, (iii) articles of incorporation of Borrower
certified by the appropriate Secretary of State as of a recent date, (iv) bylaws
of Borrower, certified as being accurate and complete, and (v) a certificate of
existence and good standing for Borrower as of a recent date issued by the
appropriate Secretary of State, (b) Borrower shall have paid to each Lender a
facility fee in accordance with the terms of Section 2.4(a) of the Credit
Agreement (as amended hereby), and (c) Borrower shall have paid to Agent an
annual administrative fee in accordance with the terms of the Fee Letter.
 


8

--------------------------------------------------------------------------------






 
ARTICLE IV
 
Miscellaneous
 
4.1    Borrower Acknowledgment. Except as otherwise specified herein, the terms
and provisions of the Credit Agreement are ratified and confirmed by Borrower
and shall remain in full force and effect, enforceable in accordance with their
terms. Borrower hereby acknowledges, agrees and represents that
(i) contemporaneously with the effectiveness of this Amendment, the
representations and warranties of Borrower contained in the Credit Agreement are
true and correct in all material respects (except to the extent such
representations and warranties relate, by their terms, to a specific earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date), and (ii) Borrower has no set-offs, counterclaims,
defenses or other causes of action against Lender arising out of the Credit
Agreement, this Amendment, any other Loan Document or otherwise, and to the
extent any such set-offs, counterclaims, defenses or other causes of action may
exist, whether known or unknown, such items are hereby waived by Borrower.
 
4.2    Parent Acknowledgment. Parent hereby acknowledges, agrees and represents
that (i) the Letter of Credit No. CPCS-227543 (such letter of credit and any and
all renewals, rearrangements, replacements, substitutions, amendments,
supplements and other modifications, the "Letter of Credit") issued by JPMorgan
Chase Bank, National Association to Agent for the account of the Borrower
constitutes for all purposes and in all respects an "Approved Letter of Credit"
under the Credit Agreement (as amended hereby); (ii) without notice to Parent,
the Agent may draw on the Letter of Credit pursuant to the terms and conditions
thereof and in accordance with Section 2.11 of the Credit Agreement to satisfy
the Obligations of the Borrower under the Notes and the other Loan Documents
regardless of whether (a) the Loan Documents are modified, amended,
supplemented, joined, increased, restated, or otherwise changed without notice
to Parent; (b) terms and conditions of the Loan Documents are waived, or parties
or Collateral thereto are released without notice to Parent; and (c) the Agent
has made demand on Borrower without notice to Parent and pursued any other
remedies under the Loan Documents without notice to Parent; and (iii) any
suretyship rights, defenses or claims that it may have under applicable law as a
result of any draw by Agent under the Letter of Credit are hereby waived by
Parent.
 
4.3    Reference to and Effect on the Loan Documents. (a) Upon the effectiveness
of this Amendment, on and after the date hereof, each reference in the Credit
Agreement to "this Agreement," "hereunder," "hereof" or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement," "thereunder," "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.
 


9

--------------------------------------------------------------------------------






 
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
 
4.4    Costs and Expenses. Borrower shall pay, or cause to be paid, by check or
wire transfer, all reasonable costs and expenses related to the preparation for
and the closing of the transaction contemplated by this Amendment, including,
but not limited to, the reasonable fees and expenses of legal counsel to Agent
(which fees and expenses, as to legal counsel of Agent, shall be paid directly
to legal counsel of Agent promptly upon presentation of a bill for legal
services rendered).
 
4.5    CHOICE OF LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS. BORROWER AND LENDERS HEREBY AGREE THAT THE OBLIGATIONS CONTAINED
HEREIN ARE PERFORMABLE IN DALLAS COUNTY, TEXAS. ALL PARTIES HERETO AGREE THAT
(I) ANY ACTION ARISING OUT OF THIS TRANSACTION SHALL BE FILED IN DALLAS COUNTY,
TEXAS, (II) VENUE FOR ENFORCEMENT OF ANY OF THE OBLIGATIONS CONTAINED IN THIS
AMENDMENT SHALL BE IN DALLAS COUNTY, TEXAS (III) PERSONAL JURISDICTION SHALL BE
IN DALLAS COUNTY, TEXAS, (IV) ANY ACTION OR PROCEEDING UNDER THIS AMENDMENT
SHALL BE COMMENCED AGAINST BORROWER IN DALLAS COUNTY, TEXAS (V) SUCH ACTION
SHALL BE INSTITUTED IN THE COURTS OF THE STATE OF TEXAS LOCATED IN DALLAS
COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS, AT THE OPTION OF AGENT AND (VI)
BORROWER AND LENDERS HEREBY WAIVE ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING AND ADDITIONALLY WAIVE ANY RIGHT IT MAY HAVE TO BE SUED
ELSEWHERE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO ACCOMPLISH
SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW.
 
4.6    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE PARTIES
HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THE CREDIT AGREEMENT AND ANY OTHER LOAN DOCUMENTS.
 


10

--------------------------------------------------------------------------------






 
4.7    Time is of the Essence. Time is of the essence in the performance of the
covenants contained herein and in the Loan Documents.
 
4.8    Binding Agreement. This Amendment shall be binding upon the successors
and assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of all or any part of any interest in and to Borrower except as expressly
authorized in the Loan Documents, or (ii) confer any right, title, benefit,
cause of action or remedy upon any person or entity not a party hereto, which
such party would not or did not otherwise possess.
 
4.9    Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.
 
4.10          Construction. Whenever the context hereof so required, reference
to the singular shall include the plural and likewise, the plural shall include
the singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.
 
4.11          Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be duly executed by facsimile or other electronic
transmissions.
 
4.12          No Reliance. In executing this Amendment, Borrower warrants and
represents that Borrower is not relying on any statement or representation other
than those in the Credit Agreement and this Amendment and is relying upon its
own judgment and advice of its attorneys.
 
4.13          ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
[SIGNATURE PAGE FOLLOWS]
 


11

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed effective as of the date first above written.
 
BORROWER:
BEAZER MORTGAGE CORPORATION,
Borrower's Address:
a Delaware corporation
1000 Abernathy Road, Suite 1200
 
Atlanta, GA 30328
 
Attention:     President
   
By: /s/ Cory J. Boydston
With a copy of all notices to:
Name: Cory J. Boydston
 
Title: Senior Vice President



General Counsel
Beazer Homes USA, Inc.
1000 Abernathy Road
Atlanta, GA 30328






STATE OF GEORGIA
§
 
§
COUNTY OF FULTON
§





Before me, the undersigned notary public, on this 5th day of February, 2007,
personally appeared Cory J. Boydston, Senior Vice President of Beazer Mortgage
Corporation, a Delaware corporation, known to me (or proved to me by the
production of a driver's license as identification) to be the person whose name
is subscribed to the foregoing instrument and acknowledged to me that he
executed the same on behalf of said corporation for the purposes and
consideration therein expressed.







 
/s/ Jayne M. Bender
 
Notary Public - State of Georgia
   
My Commission expires:
Jayne M. Bender
2/14/11
Printed Name of Notary

 
 
 
 
 
 
 


Signature Page – Second Amendment to Credit Agreement

12

--------------------------------------------------------------------------------






 
AGENT:
GUARANTY BANK,
Address:
a Federal savings bank
8333 Douglas Avenue, 11th Floor
 
Dallas, Texas 75225
 
Attention: Ms. Amy Satsky
 
Fax: 214.360.3328
 
Tel: 214.360.2674
By:/s/ Amy Satsky
 
Name: Amy Satsky
 
Title: Vice President

 
 
 
 
 
 
 
 
 
 

 
Signature Page – Second Amendment to Credit Agreement

13

--------------------------------------------------------------------------------






LENDER:
GUARANTY BANK,
Address:
a Federal savings bank,
8333 Douglas Avenue, 11th Floor
as a Lender and as Swingline Lender
Dallas, Texas 75225
 
Attention: Ms. Amy Satsky
 
Fax: 214.360.3328
 
Tel: 214.360.2674
By:/s/ Amy Satsky
 
Name: Amy Satsky
 
Title: Vice President



 
 
 
 
 
 
 
 
 
 
 
Signature Page – Second Amendment to Credit Agreement

14

--------------------------------------------------------------------------------






 
LENDER:
JPMORGAN CHASE BANK, N.A.
 
as a Lender
             
By: /s/ R. Britt Langford
 
Name: R. Britt Langford
 
Title:Managing Director



 
 
 
 
 
 
 
 
 
 
 
Signature Page – Second Amendment to Credit Agreement

15

--------------------------------------------------------------------------------






 
LENDER:
U.S. BANK NATIONAL ASSOCIATION
 
as a Lender
             
By:  /s/ William J. Umscheid
 
Name: William J. Umscheid
 
Title:Vice President

 
 
 
 
 
 
 
 
 
 
 


Signature Page – Second Amendment to Credit Agreement

16

--------------------------------------------------------------------------------






LENDER:
BANK OF AMERICA, N.A.
 
as a Lender
             
By: /s/ Elizabeth Kurilecz
 
Name: Elizabeth Kurilecz
 
Title: Vice President



 
 
 
 
 
 
 
 
 
 

 
Signature Page – Second Amendment to Credit Agreement

17

--------------------------------------------------------------------------------






LENDER:
WASHINGTON MUTUAL BANK
 
as a Lender
             
By:/s/ Anne D. Brehony
 
Name: Anne D. Brehony
 
Title: Vice President



 
 
 
 
 
 
 
 
 
 
 
Signature Page – Second Amendment to Credit Agreement

18

--------------------------------------------------------------------------------






 
LENDER:
NATIONAL CITY BANK, as successor by
merger to NATIONAL CITY BANK OF
KENTUCKY,
 
as a Lender
             
By:  /s/ Scott D. Goodwin
 
Name:  Scott D. Goodwin
 
Title:  Vice President



 
 
 
 
 
 
 
 
 
 

 
Signature Page – Second Amendment to Credit Agreement

19

--------------------------------------------------------------------------------






LENDER:
COMERICA BANK
Comerica Bank
as a Lender
Mortgage Banker Finance
 
MC 3256
 
500 Woodward Ave.
 
Detroit, MI 48226
 
Attn: Paul G. Dufault
 
(313) 222-9036
 
(313) 222-9295(fax)
By:  /s/ Paul G. Dufault
 
Name:  Paul G. Dufault
 
Title:  Vice President


 
 
 
 
 
 
 
 
 
 
 
Signature Page – Second Amendment to Credit Agreement

20

--------------------------------------------------------------------------------






LENDER:
COLONIAL BANK, N.A.
Colonial Bank, N.A.
as a Lender
Mortgage Warehouse Lending
 
201 E. Pine Street, Suite 730
 
Orlando, FL 32801
 
Attn: Jennifer Branker
By:  /s/ Amy J. Nunneley
Fax: 407.835.6690
Name:  Amy J. Nunneley
Tel: 407.835.6700
Title:  Senior Vice President



 
 
 
 
 
 
 
 
 

 


Signature Page – Second Amendment to Credit Agreement

21

--------------------------------------------------------------------------------






 
ACKNOWLEDGED AND ACCEPTED BY:
 
BEAZER HOMES USA, INC.




By: /s/ Cory J. Boydston
Name: Cory J. Boydston
Title: Senior Vice President


 
 
 
 
 
 
 
 
 


 


Signature Page – Second Amendment to Credit Agreement

22

--------------------------------------------------------------------------------




SCHEDULE 1.1
 


COMMITMENTS AND COMMITMENT PERCENTAGES
 
 
 
 
 
LENDER
(A)
 
 
 
COMMITMENT
(B)
COMMITMENT
PERCENTAGE
(A÷Total
Commitments)
Guaranty Bank
 
$17,500,000
 
17.50 %
 
JPMorgan Chase Bank, N.A.
 
$17,500,000
 
17.50 %
 
U.S. Bank National Association
 
$15,000,000
 
15.00 %
 
Bank of America, N.A.
 
$10,000,000
 
10.00 %
 
Washington Mutual Bank
 
$10,000,000
 
10.00 %
 
National City Bank
 
$10,000,000
 
10.00 %
 
Comerica Bank
 
$10,000,000
 
10.00 %
 
Colonial Bank, N.A.
 
$10,000,000
 
10.00 %
 
Total
 
$100,000,000
 
100%
 



 